DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DELFON BLAIR,
                          Appellant/Petitioner,

                                     v.

                         STATE OF FLORIDA,
                         Appellee/Respondent.

                    Nos. 4D20-1916 and 4D20-2234

                               [July 7, 2020]

   Consolidated appeal and petition from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge;
L.T. Case Nos. 562019CF001885A and 562020CF000937A.

  Carey Haughwout, Public Defender, and Karen E. Ehrlich, Assistant
Public Defender, West Palm Beach, for appellant/petitioner.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee/respondent.

PER CURIAM.

   Affirmed. See Venter v. State, 901 So. 2d 898, 898 (Fla. 4th DCA
2005) (“We know of no principle or case, nor has one been cited to us,
which holds that due process includes the right of an express
explanation on why a motion to downward depart was denied. We
decline to recognize such a right.”).

CONNER, C.J., CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.